DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “Independent claim 1 as amended recites a system that includes, in part, one or more processors operably coupled to the imaging device and configured to track a particular mobile asset of the one or more mobile assets across a sequence of multiple image frames of the image data generated over time. The one or more processors are configured to designate one of the image frames in the sequence as a key frame for the particular mobile asset, and to analyze the key frame to detect and decipher one or more identifiers that are displayed on the particular mobile asset without analyzing other image frames in the sequence that depict the particular mobile asset. A portion of this subject matter was previously recited in dependent claim 12, which is now canceled.
The cited references do not teach or suggest tracking a particular mobile asset across a sequence of multiple image frames generated over time, designating one of the image frames in the sequence as a key frame, and analyzing the key frame to detect and decipher one or more identifiers without analyzing other image frames in the sequence that depict the particular mobile asset.
In the rejection of claim 12, the Office Action cites to the Abstract, column 1, and column 4 of Mitti for allegedly disclosing this subject matter. These portions of Mitti are silent with respect to designating one image frame of a sequence of multiple image depicting a particular mobile asset as a key frame. The other portions of Mitti do not remedy this shortcoming. Furthermore, Mitti does not disclose analyzing only a key frame of multiple image frames that depict a particular mobile asset. Mian does not remedy these shortcomings of Mitti. Therefore, claim 1 is submitted to be allowable over the cited references.”, (see Remarks pages 8-9).  
Examiner respectfully disagrees, reference Mitti in Abstract, system may also be configured to identify a type of asset, to track the asset, to verify a manifest for a group of assets…; see col. 4, lines 57-58, ..video imaging.. “a sequence of multiple image frames”, and col. 1, lines 55-58 for the time at which the image is captured, col. 9, lines 60-65, wherein the indicia “key frame” is analyzed to information relating to the asset, as claimed.  Also, there are no specifics are claimed to define the key frame other than the one on the particular asset and the reference Mitti discloses the indicia as on the particular asset.  Also, reference Mitti in col. 5, lines 5-20 discloses that an image on a particular asset with the indicia will be observed.  
Therefore, claim 1 as amended is stand rejected see below the rejection.  

Applicant argues, “Independent claim 13 recites a method that includes, in part:
determining that one of the mobile assets that moves through the at least one designated area and is depicted in the image data is an unidentified mobile asset based on an inability to detect or decipher the one or more identifiers displayed on the unidentified mobile asset; and
generating a detection message ... indicating a location of the unidentified mobile asset relative to the one or more particular mobile assets associated with the identifiers in the set.
A portion of this subject matter was previously recited in dependent claim 15. In the rejection of claim 3, which recites similar subject matter, the Office Action cites to column 1 and column 2 of Mitti. But, these portions of Mitti describe comparing an image-based manifest (that is generated based on the image data) to a reference manifest. Mitti does not describe any contingency plan for vehicles that cannot be identified through image data. For example, the comparison of manifests may be performed to ensure that the order of the vehicles as viewed in the image data matches the order as planned in the reference manifest. Mitti is silent with respect to determining unidentified mobile assets, and therefore also fails to disclose indicating a location of an unidentified mobile asset relative to particular mobile assets that are identified. Mian does not remedy these shortcomings of Mitti. Therefore, claim 13 is submitted to be allowable over the cited references.”, (see Remarks page 9).  
Examiner respectfully disagrees, reference Mitti in col. 1, lines 63-66, identifying each asset based on image captured …compare the reference manifest ...; also, see col. 2, lines 47-49, ..matching the identifies asset to an inventory list to validate “an order”…; and col. 1, last two lines, ..communicate a notification regarding differences; col. 1, lines 64-66 identify differences “unidentified” and communicating a notification…, col. 10, lines 30-31, …validated by the manifest or an alert the image based manifest is not validated “unidentified” by the manifest.; and this is all done by a processor as shown in figure 1, 102; and col. 2, lines 58-59, ..captured asset that are associated with a specified geographic location; also col. 8, lines 30-35, …based on change “unidentified” the controller ..can communicate …signal indicative of the change “generating a detection message ... indicating a location of the unidentified mobile asset relative to the one or more particular mobile assets associated with the identifiers in the set”, as claimed.
Therefore, claim 13 as amended is stand rejected see below the rejection.  
Also, independent claim 20 as amended recites a system that includes similar subject matter as the method of claim 13 discussed above. And, therefore, claim 20 stands rejected as well.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitti et al (US 9,710,720 B2).
With respect to claim 1, Mitti discloses A system comprising:
one or more monitoring units configured to monitor at least one designated area, each of the monitoring units including, (see figure 1):
an imaging device configured to generate image data depicting one or more mobile assets that move through the at least one designated area, (see figure 1, 106 col. 3 last line to col. 4 first line); and
one or more processors operably coupled to the imaging device and configured to track a particular mobile asset of the one or more mobile assets across a sequence of multiple image frames of the image data generated over time, the one or more processors configured to designate one of the image frames in the sequence as a key frame for the particular mobile asset, and to analyze the key frame to detect and decipher one or more identifiers that are displayed on the particular mobile asset without analyzing other image frames in the sequence that depict the particular mobile asset, (see figure 1, numerical 102 “processor”, 108 indicia “identifiers” displayed on the railcar see figure 4, and col. 3, lines 35-40, …automated asset identification…; also Abstract, system may also be configured to identify a type of asset, to track the asset, to verify a manifest for a group of assets…; see col. 4, lines 57-58, ..video imaging.. “a sequence of multiple image frames”, and col. 1, lines 55-58 for the time at which the image is captured, col. 9, lines 60-65, wherein the indicia “key frame” is analyzed to information relating to the asset, as claimed.  Also, there are no specifics are claimed to define the key frame other than the one on the particular asset and the reference Mitti discloses the indicia as on the particular asset.  Also, reference Mitti in col. 5, lines 5-20 discloses that an image on a particular asset with the indicia will be observed); 
[the one or more processors further configured to generate a detection message that includes the one or more identifiers for communication to an asset control system], as claimed.
However, Mitti fails to explicitly disclose the one or more processors further configured to generate a detection message that includes the one or more identifiers for communication to an asset control system, as claimed.
But, in col. 2, lines 56-60, ….transmitting a query result that includes a series of images that are a set of the images captured of the asset ….., this obviate a person skilled in the art to “generate a detection message that includes the one or more identifiers for communication to an asset control system”, as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the teaching of transmitting a series of result images that includes captured images, in to Mitti’s system to yield a detection message that includes identifiers.  

With respect to claim 2, Mitti further discloses wherein the one or more processors of each monitoring unit are configured to analyze the image data to detect and decipher identifiers that are displayed on multiple mobile assets that move through the at least one designated area, and the detection message provides the identifiers in an ordered list that corresponds to an order in which the multiple mobile assets are depicted in the image data generated by the imaging device, (see col. 1, lines 63-66, identifying each asset based on image captured …compare the reference manifest..; also, see col. 2, lines 47-49, ..matching the identifies asset to an inventory list to validate “an order”…), as claimed.

With respect to claim 3, Mitti further discloses wherein, in response to determining that one of the mobile assets depicted in the image data of one of the monitoring units is unidentified due to an inability to one or more of detect or decipher the one or more identifiers displayed thereon, the one or more processors generate the detection message to indicate the location of the unidentified mobile asset relative to other mobile assets in the ordered list, (see col. 1, lines 63-66, identifying each asset based on image captured …compare the reference manifest..; also, see col. 2, lines 47-49, ..matching the identifies asset to an inventory list to validate “an order”…; and col. 1, last two lines, ..communicate a notification regarding differences; col. 1, lines 64-66 identify differences “unidentified” and communicating a notification…, col. 10, lines 30-31, …validated by the manifest or an alert the image based manifest is not validated “unidentified” by the manifest.; and this is all done by a processor as shown in figure 1, 102; and col. 2, lines 58-59, ..captured asset that are associated with a specified geographic location; also col. 8, lines 30-35, …based on change “unidentified” the controller ..can communicate …signal indicative of the change “generating a detection message ... indicating a location of the unidentified mobile asset relative to the one or more particular mobile assets associated with the identifiers in the set”, and col. 2, lines 58-59, ..captured asset that are associated with a specified geographic location), as claimed.

With respect to claim 4, Mitti further discloses wherein the one or more processors generate the detection message to include image data depicting the unidentified mobile asset, and the detection message lacks image data depicting at least some of the mobile assets that have detected and deciphered identifiers, (see col. 1, lines 63-66, identifying each asset based on image captured …compare the reference manifest..; also, see col. 2, lines 47-49, ..matching the identifies asset to an inventory list to validate “an order”…; and col. 1, last two lines, ..communicate a notification regarding differences; and col. 2, lines 58-59, ..captured asset that are associated with a specified geographic location), as claimed.

With respect to claim 5, Mitti further discloses the asset control system, wherein the asset control system is configured to determine a location of the particular mobile asset based on (i) receiving the detection message and (ii) determining the corresponding designated area that is monitored by the monitoring unit that generated the detection message, (see col. 1, lines 63-66, identifying each asset based on image captured …compare the reference manifest..; also, see col. 2, lines 47-49, ..matching the identifies asset to an inventory list to validate “an order”…; and col. 1, last two lines, ..communicate a notification regarding differences; and col. 2, lines 58-59, ..captured asset that are associated with a specified geographic location; also see col. 5, lines 10-25 for location and storing the information in to the memory), as claimed.

With respect to claim 6, Mitti further discloses wherein the one or more identifiers are character strings that include one or more of letters or numbers, and the one or more identifiers are displayed on exterior surfaces of the mobile assets, (see figure 4, numerical 108) as claimed.

With respect to claim 7, Mitti discloses all the limitations as disclose and rejected above in claim 1.  However, Mitti fails to explicitly disclose comprising the asset control system, wherein the asset control system is configured to receive the detection message and to update an inventory database to store a location of the particular mobile asset associated with the one or more identifiers based on the designated area of the monitoring unit that generates the detection message, as claimed.
However, it is well known “official notice” to update a memory with any changes in-order to keep the data stored in line with the data observed.  Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the teaching of updating memory as it is well known in the Mitti system as seen on figure 3, numerical 302 data store, the modification will yield the predictable results.  

With respect to claim 8, Mitti further discloses wherein mobile assets are rail vehicles, (see figure 4, railcar “rail vehicles”), as claimed.

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitti et al (US 9,710,720 B2) in view of Mian et al (US Pub. 2022/0172335 A1).  
With respect to claim 9, Mitti discloses all the limitation as disclose and rejected in claim 1 above.  However, Mitti fails to explicitly disclose wherein the one or more processors of each monitoring unit are configured to detect the one or more identifiers by inputting image frames of the image data one at a time as inputs in a forward propagation direction through layers of artificial neurons in an artificial neural network, as claimed.
Mian in machine vision inspection teaches wherein the one or more processors of each monitoring unit are configured to detect the one or more identifiers by inputting image frames of the image data one at a time as inputs in a forward propagation direction through layers of artificial neurons in an artificial neural network, (see paragraph 0009, …a deep learning computing architecture to detect objects in image data…., and figure 2 railcar), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are identifying objects using image analysis.  The teaching of Mian using a deep learning computing architecture to detect the object in image can be incorporated in to the Mitti’s system (see Mitti figure 3, 304 image analysis module) for suggestion, and modification to the system yields an inspection system for mobile asset based on machine vision (see Mian paragraph 0002) for motivation.   

With respect to claim 10, combination of Mitti and Mian further discloses wherein the artificial neural network is trained to determine a type of each mobile asset that moves through the designated area of the monitoring unit, wherein the one or more processors are configured to analyze the image data to detect the one or more identifiers on the particular mobile asset by accessing a look-up table that associates the type of the particular mobile asset with an anticipated location of the one or more identifiers along the particular mobile asset, (Mian paragraph 0009, ..for deep learning.., and paragraph 0011 last three lines for training and updating the results; and Mitti col. 2, lines 47-49, ..matching the identifies asset to an inventory list “a look-up table” to validate… and col. 5, lines 15-20 for designated areas), as claimed.  

With respect to claim 11, combination of Mitti and Mian further discloses wherein the one or more processors are configured to detect the mobile assets that move through the designated area of the monitoring unit and generate bounding boxes that surround the mobile assets that are detected, wherein the one or more processors are configured to only analyze the image data within the bounding boxes to detect the identifiers, (see Mian paragraph 0088, for bounding boxes), as claimed.

Claims 13-19 and 20-21 are rejected for the same reasons as set forth in the rejections for claims 1-11, because claims 13-19 and 20-21 are claiming subject matter of similar scope as claimed in with various combination of claims 1-11.  For example, claims 13-15 claiming subject matter of similar scope as claims 1-3, Claims 16-19 claiming subject matter of similar scope as claims 5, 7, 9 and 10 respectively.  And, claims 20 claiming subject matter of similar scope as claims 1, and claim 21 claiming subject matter of similar scope as claims 6+8.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663